COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00593-CR

Woody Gerard Solomon                       §    From Criminal District Court No. 3

                                           §    of Tarrant County (0466345R)

v.                                         §    February 12, 2015

                                           §    Opinion by Chief Justice Livingston

The State of Texas                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By    /s/ Terrie Livingston
                                           Chief Justice Terrie Livingston